Robinson, J.
(dissenting). Tbe plaintiff sued to recover $320 for tbe conversion of property on wbicb it held a mortgage lien, and it appeals from a judgment against it on a directed verdict. Tbe complaint avers that in September, 1912, to secure $320, Klemstein made to it a chattel mortgage on bis undivided half interest in crops to be grown during tbe year 1913 on a certain quarter section of land (S.W.-J 9-144 *98-66) ; that said mortgage was duly filed in tbe office of tbe proper register of deeds and due notice thereof given to defendant. That during tbe year 1913, tbe mortgagor raised on said land 840 bushels of wheat which defendant received at its elevator at Melville, North Dakota, and converted to its own use with both constructive and actual notice of plaintiff’s mortgage lien amounting to $320. — The answer is in effect a general denial.
At the trial it appeared that in 1913 the mortgagor farmed the land under a lease from one Cummins whereby the mortgagor was to furnish s,eed and to farm the land and to receive half of the crops thereon produced; and, until a division of the crops, it was agreed that the title should be in Cummins. The mortgagor produced on the land 840 bushels of wheat and delivered the same to the defendant at its elevator. The quarter section was all sowed to wheat. When the grain was being hauled, Bowers, the agent in charge of the elevator, was notified by the secretary and manager of the plaintiff that it had a first mortgage on' the grain; that notice was given on the first trip, — the first load that was hauled. The wheat graded.No. 1 Northern and was worth $1.02 per bushel. All the wheat grown on the land in question was threshed in September, 1913, and delivered from the threshing machine to the defendant. It was all delivered in the name of Cummins. Immediately after the delivery of the wheat, Bowers demanded pay for it.
In December, 1913, the lessee demanded a settlement with Cummins for his share of the wheat. Cummins refused it and claimed the right to hold back $2 an acre to secure the plowing, and when the plowing was done he held back the money to abide the event of this suit.
Bowers testified that in September, 1913, he was in the employ of the defendant, and that he received and took in the grain at the request of Cummins, and gave him storage tickets for it in the name of the elevator company; that the grain was not kept in separate bins and it was all shipped out; that the storage tickets were returned and cashed checks made to Cummins.
On such proof and facts, the court directed a verdict for the defendant on the ground, that, until a division of the grain, the title was in Cummins. The direction was supposed to be in accord with a rule of law as stated in an old and ill-considered decision by this court reported in Angell v. Egger, 6 N. D. 391, 11 N. W. 541. Immediately after *99the trial, that erroneous decision was squarely overruled (Minneapolis Iron Store Co. v. Branum, 36 N. D. 355, L.R.A.1917E, 298, 162 N. W. 543), and counsel moved for a new trial.
The motion was denied mainly on the ground that when the verdict was directed, both counsel and court labored under a misapprehension of the law, and no objection was made to the motion. However, it is entirely clear that an objection would have been of no avail, and counsel did not in any way mislead the court. The mistake was common to both the court and counsel, and hence the error must be corrected. Indeed, in such a ease, according to just, professional ethics, counsel for defendant should not have opposed the motion. The defendant has deliberately chosen to stand in the place of Cummins. It was wholly needless for it to assume the cost and risk of defending the action.
When the summons and complaint was served on defendant, its proper course was to turn them over to its vendor, Cummins, with written notice to appear in the action and to defend his title to the grain or .to pay for it with all expenses of the suit. On a proper notice, the vendor of property is always bound to . defend his title. Of course, when a vendor is not responsible, the purchaser must beware and he must take his own chances. The courts are bound to know the law and to administer justice in such a way as to rob no man of his property, and to correct their own errors. As it appears from the record, there was no defense to this action. That is too clear for argument.